Citation Nr: 0518220	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  04-00 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2002 rating 
decision, by the St. Louis, Missouri, Regional Office (RO).  

The issues of entitlement to service connection for 
hypertension and asthma are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran has a diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA requires that VA notify the veteran of evidence and 
information necessary to substantiate his or her claim and 
inform him/her whether he/she or VA bears the burden of 
producing or obtaining that evidence or information. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this regard, 
the veteran was notified of the evidence and information 
necessary to substantiate his claim in a letter dated in 
October 2002; the rating decision of December 2002; and the 
statement of the case dated in December 2003.  These 
documents included a summary of the evidence in the case; 
citation to pertinent laws and regulations; and a discussion 
of how they affect the decision.  The RO clearly explained 
why the evidence was insufficient under applicable law and 
regulations to grant the benefits sought.  

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The October 2002 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issue on appeal.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
The Board finds the duty to assist and duty to notify 
provisions of the VCAA as to the issue addressed in this 
decision have been fulfilled.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his or her claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  

The applicable duties to notify and assist have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this claim, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  


II.  Factual background.

The record reflects that the veteran served on active duty 
from January 1965 to February 1969.  His military specialty 
was supply specialist.  The veteran's personal records show 
that he was awarded the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal.  The 
service medical records, including the enlistment examination 
of October 1964, as well as the separation examination of 
February 1969, are negative for any complaints or findings of 
a psychiatric disorder, including PTSD.  

VA treatment reports, dated from October 1994 through July 
1995, reflect treatment for several physical disabilities.  
These records do not reflect any complaints or findings of a 
psychiatric disorder, diagnosed as PTSD.  

The veteran was afforded a VA examination in September 1995, 
at which time he complained of being nervous.  He also 
reported problems with memory loss.  The veteran indicated 
that he had memories of people he saw killed in Vietnam.  He 
stated that he gets upset quickly; he argues too much with 
his family.  The veteran reported being kicked out of the 
house by his wife because he gets mad for no reason at all.  
Following a mental status examination, the veteran was 
diagnosed with situational adjustment reaction with depressed 
mood, and alcohol dependence by history.  

Received in October 2002 were VA outpatient treatment 
reports, dated from November 2001 to October 2002, which show 
that the veteran received ongoing clinical evaluation for 
several physical disabilities.  These records do not reflect 
any complaints or findings of a psychiatric disorder, 
diagnosed as PTSD.  


III.  Legal analysis.

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  

"Generally, to prove service connection, a claimant must 
submit: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The mere fact of an in-service injury or disease is not 
enough; there must be evidence of a residual disability 
resulting from that injury or disease.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002); a link, established by medical evidence, 
between the appellant's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2004).  
The Board notes that under 38 C.F.R. § 4.125(a), a diagnosis 
of a mental disorder, including PTSD, must conform to the 
criteria of the Diagnostic and Statistical Manual for Mental 
Disorders.  38 C.F.R. § 4.125 (2004).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

In this case, the veteran contends that he currently has PTSD 
as a result of his military experiences.  However, there is 
currently no probative medical indication that the veteran, 
in fact, suffers from PTSD.  Upon review of the record, the 
Board concludes that there is no competent medical evidence 
of PTSD during or subsequent to service.  In summary, the 
veteran's medical records do not show any evidence of past 
treatment for PTSD or evidence of a current diagnosis for 
PTSD.  Significantly, VA outpatient treatment records, dated 
October 1994 through July 1995, and from November 2001 
through October 2002, do not show that the veteran was 
treated for PTSD or any other psychiatric or psychological 
disorders.  Moreover, following a VA examination in September 
1995, the veteran was diagnosed with situational adjustment 
with depressed mood.  

As the record is negative for medical evidence showing that 
the veteran has been diagnosed with PTSD, service connection 
is not warranted.  Thus, a discussion regarding the remaining 
requirements for service connection for PTSD such as the 
existence of credible supporting evidence that the claimed 
stressors occurred or a link between current symptomatology 
and the claimed in-service stressor is unnecessary.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, specifically PTSD, there can be no valid 
claim.  

Since a formal diagnosis of PTSD has not been made, the 
veteran's claim must be denied.  The Board is cognizant of 
the fact that the veteran feels he has PTSD; however, he 
lacks the medical expertise necessary to diagnose a specific 
psychiatric disorder.  It is now well established that a 
person without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 
C.F.R. § 3.159(a) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Therefore, the Board concludes 
that the veteran's claim for service connection for PTSD is 
denied.  

Under these circumstances, the Board finds that the criteria 
for a grant of service connection are not met, and that the 
veteran's claim for service connection for PTSD must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for PTSD is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

With respect to the veteran's claims for service connection 
for hypertension and asthma, the Board finds that further 
development is required.  In this regard, the service medical 
records indicate that the veteran was seen in March 1965 with 
complaints of an upper respiratory infection with sore throat 
for the past 3 days; the diagnosis was upper respiratory 
infection.  VA treatment reports, dated from October 1994 
through July 1995, show that the veteran received clinical 
evaluation and treatment for several disabilities, including 
bronchial asthma and hypertension.  During a VA examination 
in September 1995, the veteran indicated that he developed 
asthma after service.  As for hypertension, the veteran 
indicated that he has had elevated blood pressure readings 
since 1976.  The pertinent diagnoses were moderate 
obstructive lung disease, and mild hypertension.  

In addition, in a statement in support of claim, dated in 
December 2002, the veteran indicated that he began 
experiencing elevated blood pressure readings within months 
after service; in fact, he reported a blood pressure reading 
of 180/120 in April 1969, within two months after military 
discharge.  The veteran indicated that he had been receiving 
treatment for his disabilities at the St. Louis VA Medical 
Center, both John Cochran and Jefferson Barracks, including 
multiple visits to the John Cochran Emergency Room for asthma 
attacks.  The veteran maintains that he has had respiratory 
problems ever since his treatment for an upper respiratory 
infection in service.  Inasmuch as VA is on notice of the 
existence of additional records, these records should be 
obtained prior to any further appellate review of this case.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see 
generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
The Board thus finds it is imperative for the RO to make 
further attempts to obtain all relevant treatment records -- 
particularly for the time period between 1969 and 1994-as 
well as current VA and non -- VA treatment records.  

Significantly, the December 2002 rating decision denied the 
veteran's claim for service connection for hypertension and 
asthma based on a finding that the currently diagnosed 
disabilities are not shown to have had their onset in 
service.  As noted above, the veteran underwent a VA 
examination in September 1995, which reflects diagnoses of 
moderate obstructive lung disease and mild hypertension; 
however, the September 1995 examination did not address the 
etiology of the above conditions.  

Since, it appears that the veteran has not received VA 
medical examinations that specifically address the etiology 
of the veteran's disorders, the Board finds that the veteran 
must be given the benefit of VA medical examinations that 
takes into account all the medical evidence of record and 
includes a medical opinion as to the etiology of the 
disorders.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) [duty to assist includes "the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions:

1.  The AMC or RO should request the 
veteran to identify all health care 
providers who have treated him for 
hypertension and asthma since his 
discharge from service in 1969.  The AMC 
or RO should obtain copies of all 
treatment records referred to by the 
veteran.  VA treatment records for 1969 
and thereafter must be obtained from the 
St. Louis VA Medical Centers, both John 
Cochran and Jefferson Barracks. 

2.  Thereafter, the AMC or RO should make 
arrangements for the veteran to be 
afforded an examination by an appropriate 
specialist for opinions as to the date of 
onset and etiology of the veteran's 
hypertension.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  All necessary 
tests and studies should be conducted in 
order to render the diagnosis of 
hypertension.  Following an examination 
of the veteran and a review of his 
medical records and history, the VA 
specialist should render opinions as to 
the following:

?	Is it at least as likely as not 
(i.e., probability of 50 percent) 
that the veteran's hypertension 
became manifest during active 
military service or to a compensable 
degree within one year of his 
discharge from active service?
?	If the veteran's hypertension did 
not become manifest during service 
or within a year after his release 
from service, is it at least as 
likely as not (i.e., probability of 
50 percent) that the veteran's 
hypertension is related to any in-
service incident or injury, or is 
otherwise related to his active 
service.

3.  The veteran should also be afforded 
an examination for the purpose of 
obtaining an opinion as to the nature and 
etiology of his current respiratory 
disorder.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests and studies should be 
conducted in order to identify any 
current respiratory disorder.  The 
examiner should identify all pulmonary 
pathology that is present and offer an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent) that a diagnosed respiratory 
disorder began during his military 
service or is causally related to the 
veteran's active service or any incident 
therein.

4.  The AMC or RO should then 
readjudicate the veteran's claims of 
entitlement to service connection for 
hypertension and service connection for 
asthma.  If the determination remains 
adverse to the veteran in any way, both 
he and his representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this remand, 
the Board does not intimate any opinion, either factual or 
legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


